EXECUTION COPY

FIRST AMENDMENT, dated as of October 9, 2009 (the “Amendment”), to the CREDIT
AGREEMENT, dated as of October 10, 2008 (the “Credit Agreement”), among CHICAGO
MERCANTILE EXCHANGE INC., a Delaware corporation (together with its successors
and assigns, the “Company”) and a wholly owned subsidiary of CME GROUP INC., the
Banks, BANK OF MONTREAL, as Administrative Agent (in such capacity, the
“Administrative Agent”), and JPMORGAN CHASE BANK, N.A., as Collateral Agent (in
such capacity, the “Collateral Agent”).

W I T N E S S E T H :

WHEREAS, pursuant to the Credit Agreement, the Banks have agreed to extend
credit to the Company on the terms set forth in the Credit Agreement;

WHEREAS, the Company has requested that the Banks approve certain amendments to
the Credit Agreement; and

WHEREAS, pursuant to such request, the Banks have consented to amend the Credit
Agreement pursuant to the terms and conditions contained herein;

         
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1.  
DEFINITIONS.
   
 

1.1 Defined Terms. Terms defined in the Credit Agreement and used herein shall
have the meanings given to them in the Credit Agreement unless otherwise defined
herein or the context otherwise requires.

              SECTION 2.   AMENDMENTS.             2.1    
Amendment of Article I (Definitions).
           
 

(a) Article I of the Credit Agreement is hereby amended by adding the following
terms in the proper alphabetical order:

“First Amendment” means the First Amendment dated as of October 9, 2009 to this
Credit Agreement.

“First Amendment Effective Date” means October 9, 2009.

(b) The definition of “Revolving Credit Termination Date” in Article I of the
Credit Agreement is hereby amended by deleting the phrase “October 9, 2009” and
replacing it with the phrase “December 9, 2009”.

2.2 Amendment of Section 2.8 (Upfront Fee; Commitment Fee). (a) Subsection
(b) of Section 2.8 of the Credit Agreement is hereby amended by deleting the
phrase “to and including the Revolving Credit Termination Date” and replacing it
with the phrase “to and including October 9, 2009”.

(b) Section 2.8 of the Credit Agreement is hereby amended by inserting the
following new subsection (c) at the end thereof:

(c) From October 10, 2009 to and including the Revolving Credit Termination
Date, the Company agrees to pay to the Administrative Agent for the ratable
account of the Banks a commitment fee of 15/100 of 1% per annum (on the basis of
a year consisting of 360 days for actual days elapsed) on the daily amount of
each such Bank’s ratable share (determined in proportion to its respective
Commitment) of the excess of (i) the amount of the Aggregate Commitment over
(ii) the aggregate principal amount of all outstanding Advances of the Banks,
payable in arrears on the last day of each November, February, May and August
after the First Amendment Effective Date, as applicable, and on the Revolving
Credit Termination Date, commencing on the first of such dates to occur after
the First Amendment Effective Date.

SECTION 3. MISCELLANEOUS.

3.1 Conditions to Effectiveness. This Amendment shall become effective on the
date (the “First Amendment Effective Date”) on which:

(a) Amendment. The Administrative Agent shall have received this Amendment,
executed and delivered by a duly authorized officer of each of the Company and
each of the Banks.

(b) Acknowledgment and Confirmation. The Administrative Agent shall have
received the Acknowledgment and Confirmation, substantially in the form of
Exhibit A hereto, executed and delivered by an authorized officer of the
Company, for itself and as Member Attorney-in-Fact on behalf of each grantor
named therein, and the New York Mercantile Exchange, Inc., as Member
Attorney-in-Fact on behalf of each grantor named therein.

(c) Payment of Fees, Expenses. The Company shall have paid all fees and expenses
as required pursuant to subsection 3.6 of this Amendment.

3.2 Representation and Warranties. After giving effect to the amendments
contained herein, on the First Amendment Effective Date the Company hereby
confirms that the representations and warranties set forth in Article VI of the
Credit Agreement are true and correct in all material respects (except to the
extent such representations and warranties specifically refer to an earlier
date); provided that each reference in such Article VI to “this Agreement” shall
be deemed to include this Amendment and the Credit Agreement, as amended by this
Amendment.

3.3 Continuing Effect; No Other Waivers or Amendments. This Amendment shall not
constitute an amendment or waiver of or consent to any provision of the Credit
Agreement and the other Loan Documents not expressly referred to herein and
shall not be construed as an amendment, waiver or consent to any action on the
part of the Company that would require an amendment, waiver or consent of the
Administrative Agent or the Banks except as expressly stated herein. Except as
expressly amended hereby, the provisions of the Credit Agreement and the other
Loan Documents are and shall remain in full force and effect in accordance with
their terms.

3.4 No Default. No Default shall have occurred and be continuing as of the First
Amendment Effective Date after giving effect to this Amendment.

3.5 Counterparts. This Amendment may be executed in any number of separate
counterparts by the parties hereto (including by telecopy or via electronic
mail), each of which counterparts when so executed shall be an original, but all
the counterparts shall together constitute one and the same instrument.

3.6 Payment of Fees and Expenses. The Company agrees to pay or reimburse the
Administrative Agent and the Collateral Agent for all of its reasonable
out-of-pocket costs and reasonable expenses incurred in connection with this
Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of Simpson Thacher & Bartlett LLP invoiced as of
October 9, 2009. The Company also agrees to pay to each Bank that consents to
this Amendment (by delivering to the Administrative Agent an executed
counterpart hereof) by the specified consent deadline an amendment fee equal to
0.02% of the sum of such Bank’s outstanding Loans and Commitment, which
amendment fee shall be payable on the First Amendment Effective Date.

3.7 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

[The remainder of this page is intentionally left blank.]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

CHICAGO MERCANTILE EXCHANGE INC.



      By: /s/ Kim Taylor



    Name: Kim Taylor

Title: President, CME Clearing







      BANK OF MONTREAL,



      individually and as Administrative Agent



      By: /s/ Linda C. Haven



    Name: Linda C. Haven
Title: Managing Director

First Amendment dated as of October 9, 2009 to the Chicago Mercantile Exchange
Inc. Credit Agreement dated as of October 10, 2008



      JP MORGAN CHASE BANK N.A., individually and as collateral agent  



      By: /s/ Alexeev J. Taboas  

Name: Alexeev J. Taboas
Title: Vice President, JPMorgan Chase Bank, N.A.

1

First Amendment dated as of October 9, 2009 to the Chicago Mercantile Exchange
Inc. Credit Agreement dated as of October 10, 2008



      CITIGROUP USA, INC.  



      By: /s/ William R. Mandaro  

Name: William R. Mandaro
Title: Director

2

First Amendment dated as of October 9, 2009 to the Chicago Mercantile Exchange
Inc. Credit Agreement dated as of October 10, 2008



      THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH  



      By: /s/ Chimie T. Pemba  

Name: Chimie T. Pemba
Title: Authorized Signatory

3

First Amendment dated as of October 9, 2009 to the Chicago Mercantile Exchange
Inc. Credit Agreement dated as of October 10, 2008



      BANK OF AMERICA, N.A.  



      By: /s/ Maryanne Fitzmaurice  

Name: Maryanne Fitzmaurice
Title: Senior Vice President

4

First Amendment dated as of October 9, 2009 to the Chicago Mercantile Exchange
Inc. Credit Agreement dated as of October 10, 2008



      PNC BANK N.A.  



      By: /s/ Christine Lavelle  

Name: Christine Lavelle
Title: Vice President

5

First Amendment dated as of October 9, 2009 to the Chicago Mercantile Exchange
Inc. Credit Agreement dated as of October 10, 2008



      THE BANK OF NEW YORK MELLON  



      By: /s/ Thomas Caruso  

Name: Thomas Caruso
Title: First Vice President

6

First Amendment dated as of October 9, 2009 to the Chicago Mercantile Exchange
Inc. Credit Agreement dated as of October 10, 2008



      FIFTH THIRD BANK, an Ohio Banking Corporation, Successor by Merger to
Fifth Third Bank, a Michigan Banking Corporation  



      By: /s/ Joseph A. Wemhoff  

Name: Joseph A. Wemhoff
Title: Vice President

7

First Amendment dated as of October 9, 2009 to the Chicago Mercantile Exchange
Inc. Credit Agreement dated as of October 10, 2008



      STATE STREET BANK AND TRUST COMPANY  



      By: /s/ Juan G. Sierra  

Name: Juan G. Sierra
Title: Vice President

8

First Amendment dated as of October 9, 2009 to the Chicago Mercantile Exchange
Inc. Credit Agreement dated as of October 10, 2008



      U.S. BANK NATIONAL ASSOCIATION



      By: /s/ Kathleen D. Schurr  

Name: Kathleen D. Schurr
Title: Vice President

9

First Amendment dated as of October 9, 2009 to the Chicago Mercantile Exchange
Inc. Credit Agreement dated as of October 10, 2008



      WELLS FARGO BANK, N.A.  



      By: /s/ David J. Bendel  

Name: David J. Bendel
Title: Vice President

10

First Amendment dated as of October 9, 2009 to the Chicago Mercantile Exchange
Inc. Credit Agreement dated as of October 10, 2008



      HSBC BANK USA NA  



      By: /s/ Paul Lopez  

Name: Paul Lopez
Title: Senior Vice President

11

First Amendment dated as of October 9, 2009 to the Chicago Mercantile Exchange
Inc. Credit Agreement dated as of October 10, 2008



      BROWN BROTHERS HARRIMAN & CO.  



      By: /s/ John C. Santos, Jr.  

Name: John C. Santos, Jr.
Title: Managing Director

EXHIBIT A

FORM OF ACKNOWLEDGMENT AND CONFIRMATION

1. Reference is made to the First Amendment, dated as of October 9, 2009 (the
“First Amendment”) to the Credit Agreement, dated as of October 10, 2008 (the
“Credit Agreement”), among CHICAGO MERCANTILE EXCHANGE INC., a Delaware
corporation (together with its successors and assigns, the “Company”) and a
wholly owned subsidiary of CME GROUP INC., the Banks, BANK OF MONTREAL, as
Administrative Agent (in such capacity, the “Administrative Agent”), and
JPMORGAN CHASE BANK, N.A., as Collateral Agent (in such capacity, the
“Collateral Agent”).

2. The Credit Agreement is being amended pursuant to the First Amendment. Each
of the parties hereto hereby agrees, with respect to each Loan Document to which
it is a party:

(a) all of its obligations, liabilities and indebtedness under each such Loan
Document shall remain in full force and effect on a continuous basis after
giving effect to the First Amendment; and

(b) all of the Liens and security interests created and arising under each such
Loan Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to the First Amendment as collateral security
for its obligations, liabilities and indebtedness under the Credit Agreement.

3. THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.

4. This Acknowledgment and Confirmation may be executed by one or more of the
parties hereto on any number of separate counterparts (including by telecopy or
electronic mail), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

[rest of page intentionally left blank]IN WITNESS WHEREOF, the parties hereto
have caused this Acknowledgment and Confirmation to be duly executed and
delivered by their proper and duly authorized officers as of the day and year
first above written.

CHICAGO MERCANTILE EXCHANGE INC.

By:
Name:
Title:


[LIST CME CLEARING MEMBERS]

By: CHICAGO MERCANTILE EXCHANGE INC.,

as Member Attorney-in-Fact

By:
Name:
Title:


[LIST NYMEX CLEARING MEMBERS]

By: NEW YORK MERCANTILE EXCHANGE, INC.,

as Member Attorney-in-Fact

By:
Name:
Title:


12